Citation Nr: 0532979	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the 12th thoracic and 1st lumbar vertebrae 
secondary to compression fracture at L1, currently evaluated 
as 50 percent disabling, including entitlement to a rating 
higher than 40 percent prior to February 4, 2005.

2.  Entitlement to an increased rating for degenerative joint 
disease, traumatic arthritis of the cervical spine secondary 
to shell fragment wounds, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right shoulder, currently evaluated as 
30 percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left shoulder, currently evaluated as 
20 percent disabling, including entitlement to a rating 
higher than 10 percent prior to February 4, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The Board first considered this appeal in November 
2004 and determined that additional development was required.  
As such, the case was remanded to the RO.  Unfortunately, the 
requested development was not properly performed and, as a 
consequence, this matter must be remanded again pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998) as discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran has disabilities of the 
spine and muscle group IV due to shell fragment wounds 
sustained during his honorable combat service in World War 
II.  Traumatic arthritis of the cervical, thoracic and lumbar 
spine was initially rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5292, and 5290; his spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine found at 38 C.F.R. § 4.71a.  The 
veteran's muscle disabilities are rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5304.  In order to properly rate the 
veteran's disabilities using the rating criteria of these 
diagnostic codes, there must be medical evidence of the 
specific manifestations of each disability.

In November 2004, the Board remanded this appeal for 
additional development of the medical record as there was not 
enough information with respect to the manifestations of the 
veteran's disabilities.  At that time, it was specifically 
requested that a medical professional review the claims 
folder, examine the veteran, and report all findings, to 
include any loss of motion, neurological abnormalities, and 
muscle damage.  Additionally, it was requested that a medical 
examiner delineate all symptoms or pathology attributable to 
the in-service shell fragment wounds of the left and right 
shoulder and to assess the severity of each disability, 
specifically noting whether and to what extent any 
musculoskeletal disability resulted in limitation of function 
due to pain, loss of motion due to weakened movement, excess 
fatigability, or incoordination.  Although the February 2005 
report of examination is very detailed with regard to the 
veteran's limitation of motion, it does not include all 
requested information and the evidence of record remains 
insufficient to properly rate this veteran's disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).



Therefore, this matter must be remanded for the following 
action:

1.  The veteran's claims folder should be 
returned to the examiner who performed 
the February 2005 examination of the 
veteran, if available.  The examiner 
should delineate all manifestations of 
the veteran's cervical, thoracic, and 
lumbar spine disabilities, to include any 
neurological abnormalities and comment on 
the severity of these manifestations.  
The examiner should also comment on 
whether the veteran's service-connected 
cervical spine disability is productive 
of pain, weakened movement, excess 
fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.  

The examiner should also delineate all 
symptoms or pathology attributable to the 
in-service shell fragment wounds of the 
left and right shoulders, to include any 
muscle damage and musculoskeletal 
disabilities.  The examiner should also 
assess the severity of each disability 
and specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

If the examiner determines that 
additional examination is required to 
supply the requested findings, or the 
examiner is not available, the veteran 
should be scheduled for another 
examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


